FILED
                             NOT FOR PUBLICATION                            JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ZINAIDA IVANOVNA LIPSYUK,                        No. 09-71648

               Petitioner,                       Agency No. A088-197-142

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY Circuit Judges.

       Zinaida Ivanovna Lipsyuk, a native and citizen of Moldova, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Malhi v. INS, 336 F.3d 989, 993 (9th

Cir. 2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Lipsyuk’s motion to reopen

because Lipsyuk did not demonstrate prima facie eligibility for adjustment of

status as the battered spouse of a United States citizen. See id. at 994.

      The BIA did not abuse its discretion in also denying Lipsyuk’s motion to

reopen because the motion failed to comply with the requirements set forth in

Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988). See Azanor v. Ashcroft, 364

F.3d 1013, 1023 (9th Cir. 2004) (the failure to comply with Lozada is significant

where the facts underlying petitioner’s claim are not plain on the face of the

record).

      We do not consider the July 29, 2009, Notice of Action regarding Lipsyuk’s

I-360 petition because our review is limited to the administrative record. See 8

U.S.C. § 1252(b)(4)(A).

      PETITION FOR REVIEW DENIED.




                                           2                                     09-71648